Citation Nr: 0839147	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-00 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a thyroid disorder.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for heart disorder.

4. Entitlement to service connection for a circulatory 
disorder.

5. Entitlement to service connection for arthritis.

6. Entitlement to service connection for an eye disorder.

7. Entitlement to service connection for a back disorder.

8. Entitlement to service connection for respiratory 
disorder. 

9. Entitlement to service connection for hearing loss 
disability.

10. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1954 to 
November 1956.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2007, the Board remanded the case for further 
evidentiary development in view of VA's heightened duty to 
assist under 38 U.S.C.A. § 5103A.  The development is 
complete and the case has been returned to the Board for 
disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues concerning a respiratory disorder, hearing loss 
disability, and tinnitus have been recharacterized to reflect 
that they will be reviewed de novo.  As discussed in detail 
below, the appellant's original claims folder is lost or 
missing.  Although the claims folder has been rebuilt, it 
does not include copies of the rating decisions promulgated 
prior to June 2000 or copies of the notice of rating 
decisions promulgated prior thereto.  As such, the Board 
cannot possibly discern whether there is a prior final 
decision, or whether proper notice procedures were followed, 
or whether the reasons and bases for any prior decision were 
consistent with the extant statutory and regulatory 
framework.  Therefore, issues 8-10 have been reframed to 
ensure no prejudice to the appellant.

The issue of service connection for hearing loss disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A thyroid disorder is not attributable to service.

2.  Hypertension is not attributable to service, and is not 
shown within the initial post separation year.

3.  A heart disorder is not attributable to service, and is 
not shown within the initial post separation year.

4.  Circulatory disorder is not attributable to service, and 
is not shown within the initial post separation year.

5.  Arthritis is not attributable to service, and is not 
shown within the initial post separation year.

6.  Eye disorder is not attributable to service.

7.  A back disorder is not attributable to service.

8.  A respiratory disorder is not attributable to service.

9.  Hearing loss disability is not attributable to service, 
and is not shown within the initial post separation year.

10.  The appellant had ringing ears, tinnitus, in service due 
to noise exposure.


CONCLUSIONS OF LAW

1.  A thyroid disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A heart disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Circulatory disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Arthritis was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Eye disorder is not attributable to service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

7.  A back disorder is not attributable to service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

8.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

9.  Tinnitus was incurred in service.  38 U.S.C.A. §§  1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must inform the 
claimant of any information and evidence not of record that 
(1) is necessary to substantiate the claim as to all five 
elements of the service connection claim (including degree of 
disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice must be provided "at the 
time" that VA receives a completed or substantially complete 
application for VA-administered benefits.  Pelegrini at 119 
(2004).  This timing requirement applies equally to the 
initial-disability-rating and effective-date elements of a 
service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
November 2001 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until February 2007, after the 
initial rating decision.  This is error and presumed 
prejudicial to the appellant unless VA can demonstrate 
otherwise.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the Board finds that there is no 
prejudice to the appellant in this timing error because the 
claim was subsequently readjudicated in April 2008 and VA 
sent the appellant a Supplemental Statement of the Case dated 
the same notifying him of the actions taken and evidence 
obtained or received.  As such, the appellant was afforded 
due process of law.  Moreover, the appellant has not been 
deprived of information needed to substantiate his claims and 
the very purpose of the VCAA notice has not been frustrated 
by the timing error here.  Also, the Board notes that the 
appellant has been represented throughout his appeal by an 
accredited veterans service organization.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Regrettably, a 
review of this case discloses that the appellant's original 
claims folder was misplaced or misfiled sometime after May 
1989, and that the RO undertook action to locate this file in 
1999.  The appellant was advised that his claims folder was 
lost and provided an opportunity to resubmit information and 
evidence pertinent to his claims.  See RO Letter dated May 
1999.  The RO rebuilt the claims folder.  However, the RO was 
unable to secure copies of service medical records.  
Recently, the National Personnel Records Center (NPRC) 
indicated that no Surgeon General's Office (SGO) records 
could be located.  See Form 3101 dated February 2007.  Also, 
the NPRC later indicated that no other medical records could 
be located, to include morning reports.  See NPRC Letter 
dated June 2008.  The Board's January 2007 remand noted that 
the appellant and various lay statements reference letters or 
correspondence sent home by the appellant, wherein he 
mentions the bronchial problems, ringing in the ears, fever, 
and dry coughs.  The appellant was advised that copies of 
these letters would provide an alterative form of evidence to 
support his claim.  The appellant provided copies of two 
envelopes mailed to his home in New York, post marked January 
1955 with a return address of Fort Jay Army Hospital.  
However, he did not provide copies of the letters written 
home to friends/family and indicated that he had no further 
information or evidence to submit.  The rebuilt claims folder 
further includes:  A letter dated August 2007 from Dr. Farag; 
VA treatment records dated December 1986 to July 2006; a 
letter dated January 2000 from Dr. Farag and P.J., Health 
Administration Services Chief; a service examination report 
(purpose of examination identified as transfer) dated 
November 1956; a letter dated July 1980 from VA, Chief, 
Medical Administration Service; VA audiology reports dated 
October and November 1988; and multiple lay statements dated 
October 1986 and June 1996.

The Board is satisfied that the RO has taken all necessary 
steps to secure service medical records and, given the 
responses from the NPRC, that additional efforts would be 
futile.  38 U.S.C.A. § 5103A(b).  In a case such as this, 
where service medical records are unavailable, the Board is 
mindful of the heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Additionally, in furtherance of VA's duty to assist 
obligations, the appellant was afforded a hearing before the 
undersigned Veterans Law Judge in August 2006.  A transcript 
of this hearing is associated with the claims folder.  The 
Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
VA has done everything reasonably possible to assist the 
claimant.  Therefore, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service Connection

Initially, the Board notes the appellant did not engaged in 
combat and he does not assert that his claimed problems are a 
result of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis, cardiovascular disease (including hypertension), 
and other organic diseases of the nervous system shall be 
considered to have been incurred in or aggravated by service 
although not otherwise established during the period of 
service if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).

Factual Background

The available evidence of record reflects that the appellant 
served on active duty from December 1954 to November 1956.  
The appellant argues that service connection is warranted for 
hearing loss and tinnitus (ringing in the ears).  He reported 
noise exposure from demolition and explosives used while 
working with the combat engineers as a pipeline installer, 
without ear protection.  He further reported that he did not 
complain in service because he did not want to delay his 
release.  See VA Form 21-4138, dated May 1998.  The appellant 
also argues that service connection is warranted for 
respiratory disorder.  He reports having been hospitalized 
between December 1954 and February 1955 for bronchial 
pneumonia with a high fever and ringing ears.  The appellant 
states that he has had problems with ringing ears since the 
onset in service.  See Statement dated May 1998.  The 
appellant reiterated his beliefs at hearings conducted in 
January 2000 and August 2006.  He suggested that exposure to 
ammunition and explosive materials while in service (France) 
may have caused his later health problems.  He argued that he 
has hypertension and coronary problems due to Graves Disease 
in service.  See Hearing Transcript, August 2006, at 13.

Form DD 214 confirms that the appellant's military occupation 
was as a pipeline installer.

In support of his claim of service connection, the appellant 
submitted numerous lay statements.  Typewritten, identical 
notarized statements of two service buddies, dated October 
1986, were received.  Therein, they report that the appellant 
was hospitalized for bronchial asthma and ringing ears around 
January or February 1955.

In a May 1996 statement, a friend of the appellant's reported 
that he heard that the appellant was hospitalized around 
January or February 1955 and tried to visit him.  He further 
indicated that the correspondence from the appellant included 
complaints of ringing ears and that the appellant continued 
to this day to complain of ringing ears.

In a June 1996 statement, the appellant's father reports that 
the appellant became sick while home on furlough in early 
1955 and a doctor noted the presence of a high fever, a 
bronchial condition, and ringing in the ears.  The appellant 
was reportedly taken by Army ambulance to Fort Hamilton 
Hospital and later to Fort Jay Hospital around January or 
February 1955.  The appellant's father stated that the 
appellant had complained about ringing ears since service 
along with fevers and dry cough.

In a June 1996 statement, the appellant's sister reported 
that the appellant became sick in early 1955 while visiting 
home and that a doctor noted that the appellant had a high 
fever and "a bronchial pneumonia condition" along with 
ringing in the ears.  The appellant's sister stated that the 
appellant had complained about ringing ears since service 
along with fever and dry cough.

In a June 1996 statement, the appellant's brother-in-law 
reported the appellant had complained about ringing ears 
since service along with fever and dry cough.

A July 1980 letter from the VA Medical Administration Service 
reflects that the appellant attended the VA outpatient clinic 
for thyroid care and medication.  A January 2000 letter from 
VA Health Administration Service reflects that the appellant 
was seen and treated for toxic goiter, now in remission, 
which he reported had begun in 1954 during service.

The evidence of record further includes VA treatment records 
dated December 1986 to July 2006.  These records show that 
the appellant's problems included degenerative joint disease 
of low back, hypertension, history of hyperthyroidism, and 
bilateral hearing loss with tinnitus.  A March 1987 treatment 
note indicated that the appellant had a thyroid problem in 
1980, but he did not take thyroid medication at this time.  
By history, the appellant had had palpitations due to 
thyroid.  In July 1987, the appellant reported having 
palpitations in the past because of thyroid problems.  X-ray 
report dated August 1990 showed degenerative arthritis of the 
spine.  In January 1991, the appellant complained of a burn 
injury to the left eye a week earlier with pain.  Treatment 
notes dated September 1992 reflect vision, low back, and 
hearing loss complaints.  A November 1992 treatment note 
reflects complaints of difficulty seeing small print.  The 
impression was presbyopia.  A VA health questionnaire dated 
December 1992, signed by the appellant, reflects a history of 
hypertension.  He denied heart disease, to include heart 
attack, murmur, valvular disorder, heart defects, etc.  
Treatment notes dated May and September 1999 show 
hypertension treated with modified diet, asymptomatic 
osteoarthritis, and high cholesterol.  In May 1999, the 
appellant was assessed with toxic diffuse goiter in remission 
and asymptomatic, uncontrolled hyperlipidemia due to dietary 
noncompliance, hypertension with dietary modification, and 
asymptomatic osteoarthritis.  On evaluation in September 
1999, the appellant denied chest pain, shortness of breath, 
palpitations, and decreased tolerance for exercise.  A 
February 2006 treatment note reflects that review of the 
systems showed no abnormal cardiovascular or respiratory 
pathology.  There were complaints of intermittent back pain.

A letter dated August 2007 from Dr. Farag reflects that the 
appellant has been followed by the endocrine clinic for 27 
years (since 1980) for thyroid disorder, hypertension, and 
hyperglyceridemia.  It was noted that the appellant was found 
to have a "different toxic goiter when he presented with 
palpitation, tremors, nervousness, and weight loss."  The 
physician stated that the appellant was treated for 18 months 
with medication and had since been euthyroid.  Regarding 
hypertension, it was noted that high blood pressure was found 
when thyroid medication was discontinued, so the appellant 
was placed on the medication Inderal, which controls both 
blood pressure and palpitations.  The physician opined that 
the appellant's palpitations and hypertension are as likely 
as not related to his thyroid disorder for which he was 
treated in service.

Analysis

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for thyroid disorder, hypertension, heart 
disorder, circulatory disorder, arthritis, an eye disorder, 
back disorder, respiratory disorder, hearing loss disability, 
and tinnitus.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Thyroid Disorder

The evidence of record shows that the appellant had a thyroid 
disorder, currently in remission.  While the appellant 
reports having had a thyroid problem in service, available 
treatment records show that the appellant received medical 
care for thyroid dysfunction in 1980, more than 20 years 
after service discharge..  The evidence of record shows no 
diagnosis for or symptomatology consistent with a thyroid 
disorder in service or soon after service.  Moreover, the 
thyroid disorder documented post service has not been 
attributed to service by competent evidence.
 The Board acknowledges the appellant's assertion that he had 
a thyroid condition in service, and his suggestion that post 
service medical problems developed because he had bronchial 
pneumonia in service.  However, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  To the extent that the veteran asserts that he 
noted a thyroid during service, the Board finds that such is 
a complex medical issue and beyond his realm of competence.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Contrary to the 
Veterans' Court, the relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board 
rather than a legal issue to be addressed by the Veterans' 
Court.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  To 
the extent that he asserts that there is continuity since 
service, we find the assertion to be unbelievable.  In a 
merits context, the absence of confirmatory evidence is for 
consideration.  See Savage v. Gober, 10 Vet. App. 488 (1997)  
Here, there is no reliable proof of diagnosis, examination, 
treatment or use of medication within decades of service.  As 
noted by the Federal Circuit in Buchanan, this is not to say 
that the Board may not discount lay evidence when such 
discounting is appropriate.  Rather, the Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., 
because of possible bias, conflicting statements, etc.  Nor 
do we hold that the Board cannot weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record.  

Here, we find that there is inadequate evidence of a thyroid 
disabiolity during service or within one year of separation 
and that there is no reliable evidecne attributing a thyroid 
disorder to service.  Accordingly, service connection for a 
thyroid disorder is denied. 


Hypertension, Heart Disorder, and Circulatory Disorder

Hypertension is first documented more than 30 years after 
service discharge.  While the record shows that the appellant 
had hypertension and heart palpitations associated with 
thyroid dysfunction, which resolved with medication in the 
1980s, the evidence reflects no current abnormal 
cardiovascular or circulatory pathology.  A February 2006 
treatment note specifically reports that there is no abnormal 
cardiovascular or respiratory pathology.  Furthermore, 
competent evidence has not been presented attributing onset 
of hypertension or heart palpitations to service, including 
thyroid dysfunction or Graves Disease.

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for heart and 
circulatory disorders is denied.  Also, in the absence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury, service connection is not 
warranted.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  
Accordingly, service connection for hypertension is denied.

As indicated above, the appellant is not competent to opine 
on matters of medical diagnosis or etiology.  See Espiritu, 
supra; see Grover v. West, 12 Vet.App. 109, 112 (1999); but 
see Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also 
Falzone v. Brown, 8 Vet.App. 398, 405 (1995) (lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection.").  Therefore, his opinion that 
hypertension is attributable to service, including thyroid 
dysfunction or Graves Disease, has no probative value.  
Similarly, his opinion that he has a disability of the heart 
or circulatory system has no probative value since this is a 
medical question.

The Board has considered the August 2007 medical opinion that 
hypertension and heart palpitations "are as likely as not 
related to his [the appellant's] thyroid disorder for which 
he was treated while on active duty."  An evaluation of the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In this case, the Board finds that the medical 
opinion has diminished probative value since it is solely 
predicated on the appellant's self-reported medical history 
without any indication that other clinical records had been 
reviewed or medical bases to support that a thyroid disorder 
existed in service.

In view of the above, the service connection for 
hypertension, heart disorder, and circulatory disorder is 
denied.

Respiratory Disorder and Eye Disorder 

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).

In this case, the evidence of record shows no current 
disability of the respiratory system or eye.  Even assuming 
arguendo that the appellant had been diagnosed and treated 
for bronchial pneumonia in service, the evidence reflects no 
medical findings for residual disability associated with 
bronchial pneumonia, nor does the appellant report having 
been told by a doctor that he has residual disability 
attributable to bronchial pneumonia in service.  While the 
available evidence shows that the appellant was seen for a 
burn injury to the left eye in January 1991 and that he was 
assessed with presbyopia after vision complaints in November 
1992, there is no nexus between any current eye problems and 
service, or disability of the eye attributable to service.  
Moreover, absent a superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including presbyopia, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c).

Accordingly, the claim for service connection for a 
respiratory disorder and eye disorder is denied.

Arthritis and Back Disorder

As pertinent records are lost or missing, the Board has no 
way of ascertaining whether the appellant had arthritis in 
service or within the initial post separation year.  The 
available evidence of record shows the appellant was 
diagnosed with degenerative arthritis of the spine and low 
back pain in August 1990.

Having reviewed the record, the Board finds that, absent 
evidence of arthritis in service or within the initial post 
separation year, or attributing arthritis or back disorder to 
service, service connection is not warranted.  Here, the 
veteran has presented an inadequate factual foundation upon 
which to conclude that arthritis is attributable to service.  
Furthermore, there is no proof of the disability within one 
year of separation from service and no reliable proof of 
continuity of symptomatology.  He presents inadequate lay 
testimony ass to why he concludes that he had arthritis 
during service.  Accordingly, the claim for service 
connection for arthritis and back disorder is denied.

Tinnitus

In weighing the evidence of record, the Board concludes 
service connection for tinnitus is warranted.  Sworn 
testimony and lay statements reflect that the appellant had 
ringing ears in service and after service discharge.  The 
appellant testified that he was exposure to demolition and 
ammunition sounds without ear protection in service.  Form DD 
214 reflects that the appellant worked a pipeline installer.  
The Board finds that the appellant's military occupation 
exposed him to loud noise as this is consistent with the 
circumstances of his work.  38 U.S.C.A. § 1154(a).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology; while in a merits context, the 
lack of evidence of treatment may bear on the credibility of 
an appellant's assertions, the lack of evidence in this case 
is partly due to the loss of the appellant's original claims 
folder.  As such, service medical records are missing along 
with any records of treatment prior to 1987.  The appellant 
reports ringing ears since service and lay statements reflect 
that he complained of ringing ears while on active duty and 
since active duty.  The appellant is both competent and 
credible in this matter with respect to the claim for 
tinnitus.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, service connection for tinnitus is granted.


ORDER

Service connection for a thyroid disorder is denied.

Service connection for hypertension is denied.

Service connection for heart disorder is denied.

Service connection for a circulatory disorder is denied.

Service connection for arthritis is denied.

Service connection for an eye disorder is denied.

Service connection for a back disorder is denied.

Service connection for respiratory disorder is denied.

Service connection for tinnitus is granted.


REMAND

As the evidence shows hearing loss disability for VA purposes 
and exposure to high levels of noise as a pipeline installer 
in service, the Board believes that a VA examination is 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(the threshold is low when considering whether there is an 
indication that a disability or persistent or recurring 
symptoms of a disability may be associated with the veteran's 
service); see also Duenas v. Principi, 18 Vet. App. 512 
(2004) (The Court held that an examination must be conducted 
where the record before the Secretary (1) contains competent 
evidence that the veteran has persistent or recurrent 
symptoms of disease and (2) indicates that those symptoms may 
be associated with his active military service).

VA audiological testing in October 1988, April 1989, and 
November 1992 show clinical findings consistent for bilateral 
sensorineural hearing loss with tinnitus.  On 


the authorized audiological evaluation in June 1992, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
60
60
LEFT
25
30
45
x
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

The current medical evidence does not address the etiology of 
the appellant's hearing loss.  On remand, a VA examination 
should be conducted to ascertain whether any current hearing 
loss disability is consistent with the appellant's past 
accepted history of noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  A VA examination and opinion should be 
obtained to ascertain whether any 
currently shown hearing loss disability is 
consistent with the appellant's past 
accepted history of noise exposure in 
service.  A complete rationale must be 
provided.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


